                                                               FILED IN THE
1                                                          U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF WASHINGTON



2                                                     Mar 06, 2020
                                                          SEAN F. MCAVOY, CLERK

3                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WASHINGTON
4
     DUANE WARD, an individual; and       No. 4:19-cv-05014-SMJ
5    RACHELLE WARD, an individual;
                                          ORDER GRANTING HOSPITAL
6                         Plaintiff,      DEFENDANTS’ MOTION TO
                                          DISMISS AND GRANTING IN
7              v.                         PART SEATTLE CITY
                                          DEFENDANTS’ MOTION TO
8    COUNTY OF BENTON, an entity;         DISMISS
     CHILD PROTECTION SERVICES, an
9    entity; CHILD WELFARE SERVICES,
     an entity; CHILDREN’S
10   ADMINISTRATION, an entity;
     SEATTLE CHILDREN’S HOSPITAL,
11   an entity; CHILDREN’S
     PROTECTION PROGRAM, an entity;
12   PROTECTION PROGRAM SCAN
     TEAM, an entity; DEPARTMENT OF
13   CHILD, YOUTH, AND FAMILY, an
     entity; DEPARTMENT OF SOCIAL
14   AND HEALTH SERVICES, an entity;
     CITY OF SEATTLE, an entity;
15   SEATTLE POLICE DEPARTMENT,
     an entity; CITY OF RICHLAND, an
16   entity; ANA BROWN, an individual;
     ERIC CHOW, an individual; MARCO
17   DEOCHOA, an individual; JENNIFER
     GOURLEY, an individual; KEVIN
18   SHARP-SMITH, an individual;
     SHANNON SULLIVAN, an individual;
19   DAMON JANSEN, an individual and
     official capacity; HONORABLE JERRI
20   POTTS, individual and official

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 1
1    capacity; KATHY LUND, an
     individual; LESLIE SMITH, individual
2    and official capacity; LAUREN
     TRUSCOTT, individual and official
3    capacity; REBECCA WIESTER,
     individual and official capacity; ROSS
4    HUNTER, official capacity; JODY
     BECKER, individual capacity;
5    JENNIFER STRUS, individual
     capacity; and DOES 1–100
6    INCLUSIVE;

7                               Defendants.

8

9          Before the Court, without oral argument, are the Joint Motion to Dismiss

10   Plaintiffs’ Second Amended Complaint by Defendants Seattle Children’s Hospital,

11   Ana Brown, Eric Chow, M.D., Kelly Faucette, M.D., and Rebecca Weister, M.D.

12   (collectively, the “Hospital Defendants”), ECF No. 52, and the Motion to Dismiss

13   by Defendants City of Seattle, Seattle Police Department, Leslie Smith and Lauren

14   Truscott (collectively, the “Seattle City Defendants”), ECF No. 73. Defendants

15   move to dismiss pro se Plaintiffs Duane and Rachelle Ward’s 42 U.S.C. § 1983

16   claims on the grounds that the claims are barred by the statute of limitations and fail

17   to state a claim on which relief may be granted. Having reviewed the briefing and

18   the file in this matter, the Court is fully informed and grants the Hospital

19   Defendants’ motion in full and the Seattle City Defendants’ motion in part.

20

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 2
1                                     BACKGROUND

2          Plaintiffs filed this action on January 25, 2019, seeking damages and

3    unspecified injunctive relief for alleged violations of their constitutional rights by

4    twelve named and thirty unnamed Defendants. ECF No. 1. On April 18, 2019,

5    before any Defendant appeared in this action, Plaintiffs filed a First Amended

6    Complaint removing some Defendants and naming additional Defendants. ECF No.

7    2. Motions to dismiss were filed by Defendants Seattle Children’s Hospital and its

8    Children’s Protection Program and Protection Program Scan Team, Ana Brown,

9    Eric Chow, M.D., and Rebecca Weister, M.D., see ECF No. 7; the County of

10   Benton and the Honorable Jerri Potts of the Benton County Superior Court, see ECF

11   No. 9; and Washington Child Protective Services, Child Welfare Services,

12   Children’s Administration, Department of Children, Youth, and Families,

13   Department of Social and Health Services, Marco De Ochoa, Jennifer Gourley,

14   Kathy Lund, and Department of Children and Family Services filed a motion to

15   dismiss, see ECF No. 16. Plaintiffs were granted leave to file a Second Amended

16   Complaint and the motions to dismiss were denied as moot. ECF No. 41.

17         On June 25, 2019, Plaintiffs filed the operative Second Amended Complaint

18   asserting claims under 42 U.S.C. § 1983 for alleged violations of their due process

19   rights under the Fourteenth Amendment and familial association rights under the

20   First Amendment. ECF No. 43. On September 10, 2019, the Court granted

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 3
1    Defendants County of Benton and the Honorable Jerri Potts’ Motion to Dismiss the

2    claims against those defendants as barred by judicial immunity and for lack of

3    proper service. ECF No. 75.

4          The allegations in the Second Amended Complaint, which the Court must

5    accept as true for purposes of the instant motions to dismiss, arise out of events

6    following Plaintiffs’ minor child C.W.’s diagnosis with a serious form of leukemia

7    and enrollment in a clinical study for treatment. ECF No. 43 at 12. When C.W. was

8    required to relocate to Seattle for the clinical study, his mother relocated with him.

9    Id. A family friend, John Hudspeth, also came to Seattle to assist as one of C.W.’s

10   caregivers. Id. at 13. Although Hudspeth allegedly “planned to be there one or two

11   nights,” he stayed with C.W. and Ms. Ward for several months. Id. One day when

12   Ms. Ward was away and Hudspeth remained at the hospital with C.W., Plaintiffs

13   assert a nurse gave C.W. an overdose of opioid painkillers. Id. When Hudspeth

14   questioned the nurse about the overdose “based [] on the manner in which C.W.

15   was behaving,” she allegedly became angry and, to cover up her mistake, falsely

16   reported that Hudspeth had engaged in inappropriate behavior. Id.

17         On June 23, 2014, three days after C.W. was admitted to the hospital with a

18   fever, Defendant Brown, a social worker with Seattle Children’s Hospital’s

19   suspected child abuse and neglect (SCAN) team, informed Ms. Ward that she was

20   not permitted to take C.W. from the hospital. Id. at 14. At some point before this

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 4
1    interaction, Defendant Faucette, an attending physician and head of pediatrics at

2    Seattle Children’s Hospital, had reported concerns over Hudspeth’s conduct and

3    Defendant Weister, an attending physician and the Medical Director of the SCAN

4    team, decided to begin an investigation. Id. Plaintiffs assert Defendant Truscott, a

5    detective with the Seattle Police Department, reviewed an interview in which C.W.

6    indicated Hudspeth had done nothing inappropriate. Id. Defendant Truscott then

7    wrote a custody order to take custody of C.W. from Plaintiffs. Id. In an interview

8    with Plaintiffs and others on June 25, 2014, Defendants Truscott and Brown

9    allegedly berated Plaintiffs as parents and made false statements about evidence of

10   C.W. having been digitally raped. Id. at 14–15.

11         Throughout their investigations and the subsequent dependency proceeding,

12   Plaintiffs claim Defendants Brown and Truscott engaged in various acts of

13   wrongdoing, including giving false and misleading statements and omitting or

14   refusing to pursue mitigating evidence. Id. at 15–16. Defendant Truscott and her

15   partner also allegedly shredded evidence of an interview with Hudspeth. Id. at 16.

16   Plaintiffs assert Defendant Weister relied on Defendant Brown’s and Defendant

17   Truscott’s representations instead of other evidence that reflected Hudspeth did not

18   act inappropriately to C.W. Id. at 17. Plaintiff further allege social worker

19   Defendants Deochoa and Sullivan coerced Plaintiffs into signing a Voluntary

20   Placement Agreement by telling them signing the agreement would result in C.W.

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 5
1    being returned to their custody more quickly. Id. at 18. A dependency proceeding

2    was begun, but ultimately was dismissed. Id. at 19. C.W. was in state custody for

3    eight months in relation to the first dependency proceedings. Id. at 15. Plaintiffs

4    represent they left Seattle in February 2015. Id. at 2.

5          In January 2016,1 a second dependency proceeding commenced in Benton

6    County, Washington. Id. at 26–28. Defendant Truscott allegedly learned of these

7    proceedings and contacted the investigators to provide false information. Id. at 24.

8    Plaintiffs assert Defendant Weister helped draft the second dependency petition,

9    particularly the final paragraph, which Plaintiffs allege “is indicative of her writing

10   style and sense of cerebral entitlement.” Id. at 25. Plaintiffs claim Defendant

11   Brown’s false and misleading statements were also included in the second

12   dependency proceedings. Id. at 15. The second dependency petition was reportedly

13   dismissed on a Motion to Dismiss filed by the prosecuting attorney after C.W. had

14   been in state custody for over five months. Id. at 31, 105–123.

15                                  LEGAL STANDARD

16         A complaint must contain “a short and plain statement of the claim showing

17   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6),

18

19
     1
       The Second Amended Complaint is not clear as to exactly when the second
20   dependency petition was filed with a court, but Plaintiffs allege C.W. was removed
     from their custody on January 27, 2016. See ECF No. 43 at 42.
     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 6
1    the Court must dismiss a complaint if it “fail[s] to state a claim upon which relief

2    can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint is subject to dismissal under

3    Rule 12(b)(6) if it either fails to allege a cognizable legal theory or fails to allege

4    sufficient facts to support a cognizable legal theory. Kwan v. SanMedica Int’l, 854

5    F.3d 1088, 1093 (9th Cir. 2017).

6          To survive a Rule 12(b)(6) motion, a complaint must contain “sufficient

7    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

8    face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

9    Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists where a complaint

10   pleads facts giving rise to a reasonable inference that the defendant is liable to the

11   plaintiff for the misconduct alleged. Id. Plausibility does not require probability but

12   demands more than a mere possibility of liability. Id. While a complaint need not

13   contain detailed factual allegations, unadorned accusations of unlawful harm, naked

14   assertions of wrongdoing, labels and conclusions, and formulaic or threadbare

15   recitals of a cause of action’s elements, supported only by mere conclusory

16   statements, are not enough. Id. The Court may also grant a Rule 12(b)(6) motion

17   where a complaint’s allegations, on their face, suffice to establish an affirmative

18   defense. Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013) (quoting Jones

19   v. Bock, 549 U.S. 199, 215 (2007)).

20         In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 7
1    light most favorable to the plaintiff and draws all reasonable inferences in his or her

2    favor. Ass’n for L.A. Deputy Sheriffs v. County of Los Angeles, 648 F.3d 986, 991

3    (9th Cir. 2011). Thus, the Court must accept as true all factual allegations contained

4    in a complaint but may disregard legal conclusions couched as factual allegations.

5    See Iqbal, 556 U.S. at 678.

6          Additionally, in deciding a Rule 12(b)(6) motion, the Court construes a pro

7    se complaint liberally and may dismiss it only if it appears beyond doubt that the

8    plaintiff can prove no set of facts entitling him or her to relief. Nordstrom v. Ryan,

9    762 F.3d 903, 908 (9th Cir. 2014). But a liberal interpretation of a pro se complaint

10   may not supply essential elements of the claim that the plaintiff did not initially

11   plead. Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014).

12                                      DISCUSSION

13         Defendants argue that Plaintiffs’ claims against the Hospital Defendants and

14   against the Seattle City Defendants are barred by the statute of limitations and fail

15   to state a claim on which relief can be granted. ECF No. 52 at 2; ECF No. 73 at 2.

16   The Hospital Defendants argue the claims against them fail to state a claim on which

17   relief can be granted because there was probable cause for the dependency

18   proceedings and because the prosecutor’s independent decision to pursue the

19   dependency petition severed the chain of liability for prosecution. ECF No. 52

20   at 11–15. The Seattle City Defendants also argue the officer defendants are entitled

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 8
1    to qualified immunity and that Plaintiffs fail to state a claim for municipal liability.2

2    ECF No. 73 at 7–13. Plaintiffs responded to the Hospital Defendants’ Motion to

3    Dismiss, arguing that the Hospital Defendants’ actions continued to cause harm

4    long after Plaintiffs returned from Seattle. ECF No. 64 at 8. Plaintiffs failed to

5    respond to the Seattle City Defendants’ Motion to Dismiss. See ECF No. 78.

6          For the reasons that follow, the Court finds that the claims against the

7    Hospital Defendants and Seattle City Defendants are barred by the statute of

8    limitations except the allegations that Defendants Truscott and Weister participated

9    in the 2016 dependency proceedings. However, the Court finds the remaining

10   claims against Defendant Weister fail to state a claim on which relief can be granted

11   and therefore dismisses them as well. The Court does not find that the claims against

12   Defendant Truscott for alleged conduct in 2016 can be dismissed at this time.

13   A.    Statute of Limitations

14         The appropriate statute of limitations for a 42 U.S.C. § 1983 claim is the

15   forum state’s statute of limitations for tort actions. Wallace v. Kato, 549 U.S. 384,

16   387 (2007). The applicable statute of limitations for Section 1983 claims under

17   Washington law is three years. See RK Ventures, Inc. v. City of Seattle, 307

18   F.3d 1045, 1058 (9th Cir. 2002); Millay v. Cam, 955 P.2d 791, 797 (1998)

19
     2
20     To the extent Defendants raised arguments not addressed in this Order, it is
     because those arguments are not necessary to resolve the motions.
     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 9
1    (requiring “bad faith, deception, or false assurances by the defendant and the

2    exercise of diligence by the plaintiff,” for equitable tolling to apply).

3          “A federal claim accrues when the plaintiff ‘knows or has reason to know of

4    the injury which is the basis of the action.’” Bagley v. CMC Real Estate Corp., 923

5    F.2d 758, 760 (9th Cir. 1991) (quoting Norco Constr., Inc. v. King County, 801 F.2d

6    1143, 1145 (9th Cir. 1986)). Under Ninth Circuit precedents, “injury” is interpreted

7    with “some flexibility,” and a claim accrues “when the plaintiff knew or in the

8    exercise of reasonable diligence should have known of the injury and the cause of

9    that injury.” Bonneau v. Centennial Sch. Dist. No. 28J, 666 F.3d 577, 581 (9th

10   Cir. 2012) (quoting Lukovsky v. City & Cnty. of San Francisco, 535 F.3d 1044, 1050

11   (9th Cir. 2008)

12         All of Plaintiffs claims against the Hospital Defendants and the Seattle City

13   Defendants are based on events in 2014, with the exception of their claims that

14   Defendant Weister and Defendant Truscott took part in the 2016 investigations. The

15   Second Amended Complaint reflects that Plaintiffs became aware of the allegations

16   and the investigation on June 23, 2014, were then actively involved with the

17   investigation, and were aware of the allegedly false and misleading statements. See

18   ECF No. 43 at 13–25. Moreover, although the Second Amended Complaint does

19   not clearly set forth the date on which the first dependency petition was dismissed,

20   Plaintiffs indicate they returned to the Tri-Cities area on or around February 19,

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 10
1    2015, after the first dependency petition was dismissed.3 Id. at 2, 19. Liberally

2    construing the complaint, the latest date on which Plaintiffs’ claims may have

3    accrued was in February 28, 2015. See RK Ventures, Inc., 307 F.3d at 1058. Absent

4    tolling, the statute of limitations on these claims ran on February 28, 2018, nearly

5    one year before Plaintiffs filed this action.

6          Plaintiffs do not argue that they are entitled to any form of tolling. See ECF

7    No. 64. Instead, Plaintiffs’ sole argument is that the Hospital Defendants’ actions

8    “continued to cause harm long after Plaintiffs returned home from Seattle.” Id. at 8.

9    Plaintiffs essentially argue that the statute of limitations should not begin to run

10   until a party knows the full extent of an injury. This argument is legally incorrect.

11   See Wallace, 549 U.S. at 391 (“[T]he tort cause of action accrues, and the statute of

12   limitations commences to run, when the wrongful act or omission results in

13   damages. The cause of action accrues even though the full extent of the injury is

14   not then known or predictable.”). “Were it otherwise, the statute would begin to run

15

16
     3
       The Seattle City Defendants argue the accrual date was July 2, 2014, because this
17   is the date the dependency petition was filed. However, Plaintiffs do not explicitly
     state this in their Second Amended Complaint and the Seattle City Defendants did
18   not seek judicial notice of this document. On a motion to dismiss, the Court does
     not consider non-judicially noticeable facts outside of the complaint.
19   See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). However, the
     Court does not need to determine the date the claims accrues with exact precision
20   because it is clear the majority of Plaintiffs’ claims against the Hospital Defendants
     and the Seattle City Defendants are barred.
     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 11
1    only after a plaintiff became satisfied that he had been harmed enough, placing the

2    supposed statute of repose in the sole hands of the party seeking relief.” Id.

3          Therefore, Plaintiffs’ claims against the Hospital Defendants and the Seattle

4    City Defendants for acts or omissions that occurred before the first dependency

5    petition was dismissed are facially barred by the statute of limitations. This leaves

6    only Plaintiffs’ claims arising out of Defendants Truscott and Weister’s

7    participation in the 2016 dependency proceedings.

8    B.    Defendants Truscott and Weister’s Alleged 2016 Misconduct

9          The Fourteenth Amendment’s substantive due process clause protects the

10   fundamental right of parents to make decisions concerning the care, custody, and

11   control of their children. Troxel v. Granville, 530 U.S. 57, 65 (2000). “While a

12   constitutional liberty interest in the maintenance of the familial relationship exists,

13   this right is not absolute.” Woodrum v. Woodward County, 866 F.2d 1121, 1125

14   (9th Cir. 1989). The interest of the parents must be balanced against the interests of

15   the state in protecting the child. Id. The Fourteenth Amendment, then, “guarantees

16   that parents will not be separated from their children without due process of law

17   except in emergencies.” Mabe v. San Bernadino Co. Dept. of Public Social Services,

18   237 F.3d 1101, 1107 (9th Cir. 2001).

19         The use of judicial deception to obtain an order to remove a child from his or

20   her parent’s custody violates the Fourteenth Amendment due process right to

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 12
1    familial association. Greene v. Camreta, 588 F.3d 588, 1034–35 (9th Cir. 2009).

2    “To support a § 1983 claim of judicial deception, a plaintiff must show that the

3    defendant deliberately or recklessly made false statements or omissions that were

4    material” to the removal order. See KRL v. Moore, 384 F.3d 1105, 1117 (9th

5    Cir. 2004). A statement is material to the removal order if the juvenile court “would

6    have declined to issue the order had [the defendant] been truthful.” Greene, 588

7    F.3d at 1035 (citing Butler v. Elle, 281 F.3d 1014, 1026 (9th Cir. 2002)).

8          1.     Plaintiffs fail to allege Defendant Weister engaged in a
                  Constitutional violation.
9

10         Defendant Weister allegedly became involved in the 2016 proceedings when

11   she helped draft the second Dependency Petition. ECF No. 43 at 25. Plaintiffs do

12   not specifically assert what information Defendant Weister allegedly included in

13   the 2016 except to note that the final paragraph “is indicative of her writing style

14   and sense of cerebral entitlement.” Id. at 25. From this the Court cannot infer an

15   actionable violation of Plaintiffs’ constitutional rights.

16         Accepting as true the allegation that Defendant Weister participated in

17   drafting the second dependency petition, Plaintiffs have not alleged that Defendant

18   Weister made any false statements or omissions that were included in the petition.

19   See Moore, 384 F.3d at 1117. Further, even if there were false statements or

20   omissions related to the events that took place in Seattle, the second dependency

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 13
1    petition was precipitated by events at a Gold’s Gym after Plaintiffs returned from

2    Seattle. ECF No. 43 at 25. Thus, there were alternative grounds to order removal

3    and Plaintiffs’ allegations are insufficient to establish how Defendant Weister’s

4    alleged contributions to the second dependency petition were material.

5          Similarly, to the extent Plaintiffs assert Defendant Weister conspired to

6    deprive Plaintiffs of their constitutional rights, they have not met the heightened

7    pleading standard for Section 1983 conspiracy claims. See Burns v. County of King,

8    883 F.2d 819, 821 (9th Cir. 1989) (“To state a claim for conspiracy to violate one’s

9    constitutional rights under section 1983, the plaintiff must state specific facts to

10   support the existence of the claimed conspiracy.”); Harris v. Roderick, 126 F.3d

11   1189, 1196 (9th Cir. 1997) (finding plaintiff had met standard when he pled with

12   particularity “which defendants conspired, how they conspired and how the

13   conspiracy led to a deprivation”).

14         Although the Court construes the Second Amended Complaint in the light

15   most favorable to Plaintiffs and draws all reasonable inferences in their favor, it

16   cannot supply Plaintiffs with essential elements of their claims. See Ass’n for L.A.

17   Deputy Sheriffs, 648 F.3d at 991 (9th Cir. 2011). Because Plaintiffs’ claims against

18   Defendant Weister do not allege facts showing Defendant Weister “deliberately or

19   recklessly made false statements or omissions that were material” to the order

20   removing C.W. from Plaintiffs’ custody, this claim must be dismissed for failure to

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 14
1    state a claim on which relief can be granted. See Moore, 384 F.3d at 1117.

2          2.     Defendant Truscott is not entitled to qualified immunity based on
                  the facts alleged in the Second Amended Complaint.
3

4          Plaintiffs assert Defendant Truscott learned of the investigation in Benton

5    County and contacted the investigators there to provide false information. Id. at 24.

6    Defendant Truscott allegedly provided Defendant Jansen, a City of Richland

7    detective, with “the same misleading and false statements that were disproven in

8    the first petition.” Id. at 24. Plaintiffs assert Defendant Truscott provided her notes

9    and other information about the case to investigators in 2016, including her notes

10   from an interview with C.W. that the King County Prosecuting Attorney “did not

11   recognize [] as material” because the interview was obtained as the result of

12   “coercion and deception.” Id. at 24. Defendant Truscott argues she is entitled to

13   qualified immunity on these claims. ECF No. 74 at 7.

14         “The doctrine of qualified immunity protects government officials ‘from

15   liability for civil damages insofar as their conduct does not violate clearly

16   established statutory or constitutional rights of which a reasonable person would

17   have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

18   Fitzgerald, 457 U.S. 800, 818 (1982)). Qualified immunity is not available in claims

19   involving judicial deception because the right to be free from judicial deception in

20   securing a removal order and during a protective custody proceeding is clearly

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 15
1    established. Greene, 588 F.3d at 1034 (“[Plaintiff’s] right to be free from judicial

2    deception in securing [a] removal order was clearly established at the time of

3    [defendant’s] alleged misrepresentations to the court.”).

4          Thus, Defendant Truscott is not entitled to qualified immunity for claims

5    based on her false misrepresentations in 2016 because the right to be free from

6    judicial deception in securing a removal order was clearly established at the time of

7    Defendant Truscott’s alleged misrepresentations to investigators. See Greene, 588

8    F.3d at 1034. Plaintiffs’ claims against Defendant Truscott relating to events in

9    2016 are not barred by the statute of limitations and, based on the facts alleged in

10   the complaint, Defendant Truscott is not entitled to qualified immunity on these

11   claims. The Seattle City Defendant’s motion to dismiss is therefore denied as to

12   claims against Defendant Truscott for false representations made in 2016.

13         3.     Plaintiffs have not stated a Monell claim related to Defendant
                  Truscott’s alleged 2016 conduct.
14

15         A municipality cannot be held liable under Section 1983 solely as a

16   supervisor. Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978).

17   Instead, a municipality is responsible for its officials’ unconstitutional conduct

18   under Section 1983 only if the conduct was caused by a municipal policy, practice,

19   or custom. Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005).

20         Plaintiffs’ claims against the City of Seattle, when narrowed to Defendant

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 16
1    Truscott’s alleged 2016 actions, relate to the City of Seattle’s alleged failure to train

2    officers to not make false representations in reports that will be presented to other

3    agencies and the courts. See ECF No. 43 at 72–74. The failure to train inquiry in the

4    Ninth Circuit is a three part test wherein the plaintiff must show (1) the existing

5    training program is inadequate; (2) the need for more or different training is so

6    obvious, and the inadequacy so likely to result in the violation of constitutional

7    rights, that the policymakers of the city can reasonably be said to have been

8    deliberately indifferent to the need, and (3) the deliberate indifference was the cause

9    of the constitutional deprivation at issue. See Merritt v. Cty. of L.A., 875 F.2d 765,

10   770 (9th Cir. 1989) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

11         Plaintiffs assert the Seattle Police Defendants4 were aware of complaints filed

12   against officers for deception. ECF No. 43 at 73. Plaintiffs also assert the Seattle

13   Police Defendants failed to train their agents and officers in the following: (1) that

14   officers must disclose exculpatory evidence that will be presented to the court,

15   (2) that officers must be honest when reporting evidence that will be presented to

16

17
     4
       The Seattle City Defendants correctly note that the Seattle Police Department is
18   not a legal entity capable of being sued and should therefore be dismissed. See
     Nolan v. Snohomish County, 59 Wash.App. 876, 883, 802 P.2d 792, 796 (1990)
19   (holding that the Seattle Police Department is not a legal entity capable of being
     sued under § 1983). However, the proper defendant, the City of Seattle, was also
20   named as a Defendant in this action and the Court understands Plaintiffs’ claims as
     against the City of Seattle.
     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 17
1    the court, (3) that an officer cannot lie or include false statements in documents that

2    will be presented to the court, (4) that officers must disclose exculpatory evidence

3    that will be relied on by other government agencies, and (5) that an officer cannot

4    lie or include false statements in documents that will be relied on by other

5    government agencies. Id. at 74. Taking these allegations as true, Plaintiffs have

6    stated a Monell claim for relief against the City of Seattle for failure to train on the

7    issue of false representations and the motion to dismiss is denied as to this claim.

8                                      CONCLUSION

9          The Hospital Defendants’ motion to dismiss, ECF No. 52, is granted in its

10   entirety and the Seattle City Defendants’ motion to dismiss, ECF No. 72, is granted

11   in part and denied in part. Claims based on events that occurred in 2014 are barred

12   by the statute of limitations. Claims against Defendant Weister for conduct in 2016

13   fail to state a claim on which relief can be granted. The Court dismisses these claims

14   with prejudice because it appears beyond doubt that Plaintiffs can prove no set of

15   facts entitling them to damages or injunctive relief against the Hospital Defendants

16   or the Seattle City Defendants. See Lopez v. Smith, 203 F.3d 1122, 1130–31 (9th

17   Cir. 2000) (en banc). Allowing Plaintiffs a third opportunity to amend the complaint

18   would be futile. See McHenry v. Renne, 84 F.3d 1172, 1178–79 (9th Cir. 1996).

19         However, Plaintiffs have stated a claim on which relief can be granted based

20   on Defendant Truscott’s alleged 2016 conduct and on the City of Seattle’s alleged

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 18
1    failure to train as to false representations in relation to Defendant Truscott’s

2    alleged 2016 conduct. The Seattle City Defendant’s motion to dismiss is therefore

3    denied as to Plaintiffs’ claims against Defendant Truscott for false representations

4    made in 2016 and Plaintiffs’ ninth claim as against the City of Seattle.

5          Accordingly, IT IS HEREBY ORDERED:

6          1.     The Hospital Defendants’ Joint Motion to Dismiss Plaintiffs’ Second

7                 Amended Complaint of Defendants Seattle Children’s Hospital, Ana

8                 Brown, Eric Chow, M.D., Kelly Faucette, M.D., and Rebecca Weister,

9                 M.D., ECF No. 52, is GRANTED.

10         2.     Defendants’ City of Seattle, Seattle Police Department, Leslie Smith

11                and Lauren Truscott’s 12(b)(6) Motion to Dismiss, ECF No. 73, is

12                GRANTED IN PART as described above.

13         3.     Plaintiffs’ claims against Defendants Seattle Children’s Hospital, Ana

14                Brown, Eric Chow, M.D., Kelly Faucette, M.D., Rebecca Weister,

15                M.D., the Seattle Police Department, and Leslie Smith are

16                DISMISSED WITH PREJUDICE, with all parties to bear their own

17                fees, costs, and expenses.

18         4.     Plaintiffs’ claims against Lauren Truscott for conduct that occurred in

19                2014 are DISMISSED WITH PREJUDICE.

20         5.     Plaintiffs’ claims against the City of Seattle, except for Plaintiffs’

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 19
1                 Tenth Claim for failure to train in relation to Lauren Truscott’s alleged

2                 2016 conduct, are DISMISSED WITH PREJUDICE.

3          6.     The Clerk’s Office is directed to ENTER JUDGMENT in favor of

4                 Defendants Seattle Children’s Hospital, Ana Brown, Eric Chow, M.D.,

5                 Kelly Faucette, M.D., Rebecca Weister, M.D., the City of Seattle, the

6                 Seattle Police Department, and Leslie Smith.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel and pro se plaintiffs.

9          DATED this 6th day of March 2020.

10

11                       _________________________
                         SALVADOR MENDOZA, JR.
12                       United States District Judge

13

14

15

16

17

18

19

20

     ORDER GRANTING HOSPITAL DEFENDANTS’ MOTION TO DISMISS
     AND GRANTING IN PART SEATTLE CITY DEFENDANTS’ MOTION TO
     DISMISS – 20
